DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 03/07/2022, concerning Application No. 16/577,317. The amendments to the specification and the claims filed on 03/07/2022 are acknowledged. Presently, Claims 1-3, 5-8, 10-21, and 23-30 remain pending.

Claim Objections
Claims 17-18 and 30 are objected to because of the following informalities: 
Claim 17, lines 2-3, the limitation “wherein applying the flowable acoustic damping material comprises” should be changed to “wherein the applying the flowable acoustic damping material comprises” because this method step of “applying” is previously set forth in Claim 14;
Claim 18, lines 2-3, the limitation “wherein applying the flowable acoustic damping material comprises” should be changed to “wherein the applying the flowable acoustic damping material comprises” because this method step of “applying” is previously set forth in Claim 14; and 
Claim 30, lines 1-3, the limitation “wherein applying the flowable acoustic damping material comprises” should be changed to “wherein the applying the flowable acoustic damping material comprises” because this method step of “applying” is previously set forth in Claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 14, 17-18, 23, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer), evidenced by Schurmann et al. (U.S. Patent 4,416,790, hereinafter Schurmann), and in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti).

Regarding Claim 1, Scheirer discloses (Figs. 2-5) an ultrasound imaging device (ultrasound probe 30) (see, e.g., Para. [0013]), comprising: 
a housing (see, e.g., Figs. 2-3, where the outer/external surfaces and edges of the ultrasound probe 30 correspond to the disclosed housing); 
an ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) disposed within the housing (see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30); 
a shroud (acoustic window 34) disposed at an end of the housing (see, e.g., Figs. 2-3 and Para. [0013], lines 6-10, “Extending from the forward end of the handle 36 is the shaft 32 of the probe which terminates in a dome-shaped acoustic window 34 at the distal end through which ultrasound is transmitted and received during imaging”); 
a heat spreading structure (conductive layer 38) disposed within the housing (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer” and Fig. 5, where the conductive layer 38 is shown to be disposed within the housing/outer surfaces and edges of the ultrasound probe 30; also see, e.g., Para. [0015-0016]); and 
a flowable acoustic damping material (within fluid chamber 42) disposed on at least one internal surface of the shroud (34) or at least one surface of the heat spreading structure (38) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).
Scheirer discloses in Para. [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties and thus the silicone oil serves as the flowable acoustic damping material.  Note that silicone oil is known to have acoustic dampening properties, as evidenced by Schurmann, Col. 6, lines 22-24, which sets forth “The invention concerns a medium for damping mechanical and/or acoustic vibrations, based on a liquid phase of silicone oil”, thus providing evidence that silicone oil has inherent acoustic damping properties.
Scheirer does not disclose wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure.
However, in the same field of endeavor of ultrasound imaging, Tavoletti discloses (Figs. 3-6) an ultrasound imaging device (ultrasound imaging probe 300), comprising: 
a housing (housing members 510, 520) (see, e.g., Figs. 5-6, Abstract, and Para. [0035-0036]); 
an ultrasound transducer module (ultrasound transducer assembly 302) disposed within the housing (510, 520) (see, e.g., Figs. 5-6, Abstract, and Para. [0021-0026] and [0035-0036]); 
a shroud (nosepiece 530) disposed at an end of the housing (510, 520) (see, e.g., Figs. 5-6, Abstract, and Para. [0035-0036]); and 
a heat spreading structure (heat spreader members 430, 440) disposed within the housing (510, 520) (see, e.g., Figs. 4-6, Abstract, and Para. [0035-0037]), wherein the ultrasound transducer module (302) is disposed between the shroud (530) and the heat spreading structure (430, 440) (see, e.g., Figs. 4-6, where the nosepiece 530 is shown to be positioned on the distal end of the ultrasound imaging probe 300, and where the heat spreader members 430, 440 are shown to be positioned more proximal compared to the locations of the nosepiece 530 and the ultrasound transducer assembly 302, and where the ultrasound transducer assembly 302 is shown to be positioned between the nosepiece 530 and the heat spreader members 430, 440 when assembled together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging device of Scheirer by including wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure, as disclosed by Tavoletti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a thermal path for heat generated by the ultrasound transducer assembly while obtaining the imaging data, as recognized by Tavoletti (see, e.g., Abstract and Para. [0026]).

Regarding Claim 5, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is disposed on the at least one surface of the heat spreading structure (conductive layer 38) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).

Regarding Claim 10, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is further disposed on the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”, and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 14, Scheirer discloses (Figs. 2-5) a method of fabricating an ultrasound imaging device (ultrasound probe 30), the method comprising: 
applying a flowable acoustic damping material (within fluid chamber 42) on at least one inner surface of a shroud (acoustic window 34) or on at least one surface of a heat spreading structure (conductive layer 38) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed), 
wherein the ultrasound imaging device (30) has an ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30).
Scheirer discloses in Para. [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties and thus the silicone oil serves as the flowable acoustic damping material.  Note that silicone oil is known to have acoustic dampening properties, as evidenced by Schurmann, Col. 6, lines 22-24, which sets forth “The invention concerns a medium for damping mechanical and/or acoustic vibrations, based on a liquid phase of silicone oil”, thus providing evidence that silicone oil has inherent acoustic damping properties.
Scheirer does not disclose wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure.
However, in the same field of endeavor of ultrasound imaging, Tavoletti discloses (Figs. 3-6) a method of fabricating an ultrasound imaging device (ultrasound imaging probe 300) (see, e.g., Para. [0006-0007]), wherein the ultrasound imaging device (300) has an ultrasound transducer module (ultrasound transducer assembly 302) disposed between the shroud (nosepiece 530) and the heat spreading structure (heat spreader members 430, 440) (see, e.g., Figs. 4-6, where the nosepiece 530 is shown to be positioned on the distal end of the ultrasound imaging probe 300, and where the heat spreader members 430, 440 are shown to be positioned more proximal compared to the locations of the nosepiece 530 and the ultrasound transducer assembly 302, and where the ultrasound transducer assembly 302 is shown to be positioned between the nosepiece 530 and the heat spreader members 430, 440 when assembled together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scheirer by including wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure, as disclosed by Tavoletti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a thermal path for heat generated by the ultrasound transducer assembly while obtaining the imaging data, as recognized by Tavoletti (see, e.g., Abstract and Para. [0026]).

Regarding Claim 17, Scheirer modified by Tavoletti discloses the method of Claim 14. Scheirer further discloses (Figs. 2-5) wherein applying the flowable acoustic damping material (within fluid chamber 42) comprises applying the flowable acoustic damping material (within fluid chamber 42) on the at least one inner surface of the shroud (acoustic window 34) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).

Regarding Claim 18, Scheirer modified by Tavoletti discloses the method of Claim 14. Scheirer further discloses (Figs. 2-5) wherein applying the flowable acoustic damping material (within fluid chamber 42) comprises applying the flowable acoustic damping material (within fluid chamber 42) on the at least one surface of the heat spreading structure (conductive layer 38) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).

Regarding Claim 23, Scheirer modified by Tavoletti discloses the method of Claim 14. Scheirer further discloses (Figs. 2-5) the method further comprising applying the flowable acoustic damping material (within fluid chamber 42) to be in contact with the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”, and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 28, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is disposed on the at least one internal surface of the shroud (acoustic window 34) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).

Regarding Claim 29, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1. Scheirer further discloses (Figs. 2-5) wherein the shroud (acoustic window 34) houses the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Figs. 3 and 5, and Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”).
Alternatively, Tavoletti is also viewed as providing this teaching: Tavoletti discloses (Figs. 3-6) wherein the shroud (nosepiece 530) houses the ultrasound transducer module (ultrasound transducer assembly 302) (see, e.g., Figs. 5-6 and Para. [0036], lines 31-37, “The nosepiece 530 includes an opening that tracks the shape of the ultrasound transducer assembly 302. When secured to the housing members 510 and 520 and/or the chassis 304 and after the filling/rubber material has cured, the nosepiece 530 can prevent the ultrasound transducer assembly 302 from moving or pivoting relative to the heat spreader members 430 and 440”).
Therefore, if Scheirer was viewed as not including the above limitations, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device of Scheirer modified by Tavoletti by including wherein the shroud houses the ultrasound transducer module, as disclosed by Tavoletti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a thermal path for heat generated by the ultrasound transducer assembly while obtaining the imaging data, as recognized by Tavoletti (see, e.g., Abstract and Para. [0026]).

Claims 2, 15, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti), as applied to Claims 1 and 14 above, and further in view of Dos et al. (DE 10142563 A1, a copy of which was provided by the Examiner on 12/06/2021, a machine-generated English translation of which was provided by the Examiner on 12/06/2021 and herein used for citation, hereinafter Dos).

Regarding Claims 2 and 15, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1 and the method of Claim 14, except wherein the flowable acoustic damping material comprises one or more of a gel and a paste.
However, in the same field of endeavor of acoustic damping material for ultrasound, Dos discloses an ultrasound imaging device (see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19), wherein the flowable acoustic damping material comprises one or more of a gel (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter”, and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing; also see, e.g., see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti by including that the flowable acoustic damping material comprises one or more of a gel, as disclosed by Dos. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material for cushioning acoustic waves to achieve the desired ultrasonic properties, as recognized by Dos (see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
Scheirer modified by Tavoletti and Dos still does not disclose wherein the flowable acoustic damping material comprises a paste. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti and Dos by including that the flowable acoustic damping material comprises a paste, instead of a gel. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known acoustic damping material in the form of a gel, as disclosed by Dos, for another acoustic damping material in the form of a paste. The predictable result of achieving acoustic damping within the ultrasound imaging device would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 30, Scheirer modified by Tavoletti discloses the method of Claim 14, except wherein applying the flowable acoustic damping material comprises applying the flowable acoustic damping material specifically in a line. Scheirer does disclose applying the flowable acoustic damping material, as set forth above in the rejection of Claim 14.
However, in the same field of endeavor of acoustic damping material for ultrasound, Dos discloses wherein applying the flowable acoustic damping material comprises applying the flowable acoustic damping material in a line (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter”, and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed damping gel is directly applied to the back of the ultrasonic transducer, and where the shape of the ultrasonic transducer would allow for the damping gel to be directly applied to the back of the ultrasonic transducer in a line shape; also see, e.g., see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Scheirer modified by Tavoletti by including wherein applying the flowable acoustic damping material comprises applying the flowable acoustic damping material specifically in a line, as disclosed by Dos. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material for cushioning acoustic waves to achieve the desired ultrasonic properties, as recognized by Dos (see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti), as applied to Claims 1 and 14 above, and further in view of Bae et al. (US 2016/0288169 A1, previously cited by the Examiner on 04/28/2021, hereinafter Bae).

Regarding Claims 3 and 16, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1 and the method of Claim 14, except wherein the flowable acoustic damping material comprises a polytetrafluoroethylene-containing gel.
However, in the same field of endeavor of ultrasound imaging, Bae discloses (Figs. 1-2) an ultrasound transducer (ultrasonic transducer 100) for use in an ultrasound imaging device (see, e.g., Para. [0015], lines 6-8, “an ultrasonic probe that includes the ultrasonic transducer in accordance with the exemplary embodiment of the present invention can obtain an image”) and a method (see, e.g., Fig. 2, where a flowchart illustrating a method for manufacturing the ultrasonic transducer is shown) of fabricating an ultrasound transducer (100) for use in an ultrasound imaging device (see, e.g., Para. [0015], lines 6-8), wherein a flowable acoustic damping material (damping grease mixture 112) comprises a polytetrafluoroethylene-containing gel (see, e.g., Para. [0028], lines 6-9, “a mixture in which a base oil is mixed with Polytetrafluoroethylene (PTFE), so called Teflon, as a viscosity increasing agent may be used as the damping grease 112a”, and Para. [0041], lines 2-5, “Fluorocarbon Gel 868 of Nye lubricant was used as a damping grease of the damping grease mixture. This product uses polyalphaolefin as a base oil, and PTFE as a viscosity increasing agent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti by including that the flowable acoustic damping material comprises a polytetrafluoroethylene-containing gel, as disclosed by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to achieve superior attenuation characteristics, obtain an image with less noise, increase the accuracy of diagnosis, and achieve excellent acoustic absorption properties, as recognized by Bae (see, e.g., Para. [0015]). 

Claims 6-8, 11-13, 19-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti), as applied to Claims 1 and 14 above, and further in view of Pelissier et al. (US 2018/0078240 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Pelissier).

Regarding Claims 6 and 19, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 1 and the method of Claim 14, except wherein the housing comprises a heat sinking material.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and [0039]), wherein a housing (housing 102) comprises a heat sinking material (see, e.g., Fig. 1A and Para. [0047], lines 1-5, “a substantial portion of the housing 102 is made of metal… This allows almost the entire surface area of the ultrasound imaging device 100 to act as a heatsink and dissipate heat”; also see, e.g., Para. [0041-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti by including that the housing comprises a heat sinking material, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]). 

Regarding Claims 7 and 20, Scheirer modified by Tavoletti and Pelissier discloses the ultrasound imaging device of Claim 6 and the method of Claim 19. Scheirer modified by Tavoletti does not disclose wherein the housing comprises a metal material.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and [0039]), wherein the housing (housing 102) comprises a metal material (see, e.g., Fig. 1A and Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal”; also see, e.g., Para. [0041-0043] and Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti and Pelissier by including that the housing comprises a metal material, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]).

Regarding Claims 8 and 21, Scheirer modified by Tavoletti and Pelissier discloses the ultrasound imaging device of Claim 7 and the method of Claim 20. Scheirer modified by Tavoletti does not disclose wherein the housing comprises aluminum.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and [0039]), wherein the housing (housing 102) comprises aluminum (see, e.g., Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal”, and Para. [0042], lines 1-10, “For example, the metal may be made of aluminum… in some embodiments, aluminum 6061 may be used to form some or all of the housing 102”; also see, e.g., Para. [0041-0043] and Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti and Pelissier by including that the housing comprises aluminum, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]).

Regarding Claims 11 and 24, Scheirer modified by Tavoletti discloses the ultrasound imaging device of Claim 10 and the method of Claim 23. Scheirer further discloses (Figs. 2-5) wherein the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) comprises an ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”; also see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30).
Scheirer modified by Tavoletti does not disclose wherein the ultrasound transducer array is bonded to an integrated circuit.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D and 2A) an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and [0039]), wherein an ultrasound transducer module comprises an ultrasound transducer array (transducer array 208) (see, e.g., Abstract, lines 3-4, “The ultrasound apparatus may have a housing that encloses a transducer array”; also see, e.g., Para. [0053], lines 1-4, “Referring to FIG. 2A, shown there generally as 200a is a rear perspective exploded view of some of the components in the ultrasound imaging device of FIGS. 1A-1D”, where the ultrasound imaging device shown in Fig. 2A corresponds to the ultrasound imaging device 100 of Figs. 1A-1D, and see, e.g., Fig. 2A, where the transducer array 208 is shown to be within the ultrasound imaging device corresponding to the ultrasound imaging device 100 of Figs. 1A-1D; also see, e.g., Para. [0039]) bonded to an integrated circuit (circuit boards 212a, 212b, 212c, 212d) (see, e.g., Abstract, lines 3-6, “The ultrasound apparatus may have a housing that encloses a transducer array and at least one integrated circuit (IC) for driving the transducer array during operation”; also see, e.g., Fig. 2A and Para. [0054], lines 1-5, “there may be a number of circuit boards 212a, 212b, 212c, 212d which form an assembly and can be mated with the front shell 202. The transducer array 208 may be coupled to the circuit boards 212a, 212b, 212c, 212d”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device and the method of Scheirer modified by Tavoletti by including that the ultrasound transducer array is bonded to an integrated circuit, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device and to efficiently drive the transducer array during operation, as recognized by Pelissier (see, e.g., Abstract, Para. [0020], Para. [0041], and Para. [0047]).

Regarding Claims 12 and 25, Scheirer modified by Tavoletti and Pelissier discloses the ultrasound imaging device of Claim 11 and the method of Claim 24. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is in contact with the ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”, and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claims 13 and 26, Scheirer modified by Tavoletti and Pelissier discloses the ultrasound imaging device of Claim 11 and the method of Claim 24. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is further disposed between the ultrasound transducer array (transducer array 46) and an acoustic lens (acoustic window 34) that covers the ultrasound transducer array (46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”, and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 is shown to be enclosed by the acoustic window 34, and where the transducer array 46 and the acoustic window 34 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dos et al. (DE 10142563 A1, a copy of which is provided by the Examiner, a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Dos) in view of Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer), evidenced by Schurmann et al. (U.S. Patent 4,416,790, hereinafter Schurmann), and further in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti).

Regarding Claim 27, Dos discloses an ultrasound device (see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19), comprising: 
an ultrasound probe housing (see, e.g., Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing); 
an ultrasound transducer module disposed within the ultrasound probe housing (see, e.g., Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing); and 
an acoustic damping gel disposed on the ultrasound transducer module (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter” and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed damping gel is directly applied to the back of the disclosed ultrasonic transducer; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
Dos does not disclose [1] wherein the ultrasound device comprises a shroud disposed at one end of the ultrasound probe housing, and a heat spreading structure; [2] wherein the ultrasound transducer module is disposed between the shroud and the heat spreading structure; and [3] wherein the acoustic damping gel is also disposed on an inner surface of the shroud and a surface of the heat spreading structure.
However, in the same field of endeavor of ultrasound imaging, Scheirer discloses (Figs. 2-5) an  ultrasound device (ultrasound probe 30) (see, e.g., Para. [0013]), comprising: 
a shroud (acoustic window 34) disposed at one end of the ultrasound probe housing (see, e.g., Figs. 2-3 and Para. [0013], lines 6-10, “Extending from the forward end of the handle 36 is the shaft 32 of the probe which terminates in a dome-shaped acoustic window 34 at the distal end through which ultrasound is transmitted and received during imaging”); 
a heat spreading structure (conductive layer 38) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer” and Fig. 5, where the conductive layer 38 is shown to be disposed within the housing/outer surfaces and edges of the ultrasound probe 30; also see, e.g., Para. [0015-0016]); and 
an acoustic damping material (within fluid chamber 42) disposed on an inner surface of the shroud (34), the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40), and a surface of the heat spreading structure (38) (see, e.g., Abstract, lines 1-5, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer”, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid). Scheirer discloses in Para. [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties and thus the silicone oil serves as the flowable acoustic damping material.  Note that silicone oil is known to have acoustic dampening properties, as evidenced by Schurmann, Col. 6, lines 22-24, which sets forth “The invention concerns a medium for damping mechanical and/or acoustic vibrations, based on a liquid phase of silicone oil”, thus providing evidence that silicone oil has inherent acoustic damping properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound device of Dos by including [1] wherein the ultrasound device comprises a shroud disposed at one end of the ultrasound probe housing, and a heat spreading structure; and [3] wherein the acoustic damping material is also disposed on an inner surface of the shroud and a surface of the heat spreading structure, as disclosed by Scheirer. One of ordinary skill in the art would have been motivated to make this modification in order to provide sufficient shielding for the probe, as recognized by Scheirer (see, e.g., Abstract and Para. [0004]). 
Dos modified by Scheirer still does not disclose [2] wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure.
However, in the same field of endeavor of ultrasound imaging, Tavoletti discloses (Figs. 3-6) an ultrasound device (ultrasound imaging probe 300), comprising: 
a shroud (nosepiece 530) disposed at one end of the ultrasound probe housing (housing members 510, 520) (see, e.g., Figs. 5-6, Abstract, and Para. [0035-0036]); and 
a heat spreading structure (heat spreader members 430, 440) (see, e.g., Figs. 4-6, Abstract, and Para. [0035-0037]), wherein the ultrasound transducer module (ultrasound transducer assembly 302) is disposed between the shroud (530) and the heat spreading structure (430, 440) (see, e.g., Figs. 4-6, where the nosepiece 530 is shown to be positioned on the distal end of the ultrasound imaging probe 300, and where the heat spreader members 430, 440 are shown to be positioned more proximal compared to the locations of the nosepiece 530 and the ultrasound transducer assembly 302, and where the ultrasound transducer assembly 302 is shown to be positioned between the nosepiece 530 and the heat spreader members 430, 440 when assembled together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound device of Dos modified by Scheirer by including [2] wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure, as disclosed by Tavoletti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a thermal path for heat generated by the ultrasound transducer assembly while obtaining the imaging data, as recognized by Tavoletti (see, e.g., Abstract and Para. [0026]).

Response to Arguments
Applicant’s arguments, see Pages 8-11 of Remarks, filed 03/07/2022, with respect to the rejection(s) of independent Claims 1, 14, and 27 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tavoletti et al. (US 2021/0251613 A1, with effectively filed date 06/25/2018, hereinafter Tavoletti).
Regarding Scheirer (US 2008/0228082 A1) and Dos (DE 10142563 A1), Applicant argues that Scheirer fails to teach each and every limitation of Claims 1 and 14, and that Dos fails to teach each and every limitation of Claim 27. Specifically, Applicant argues that Scheirer fails to teach an ultrasound transducer module disposed between a shroud and a heat spreading structure, and that Scheirer fails to teach a flowable acoustic damping material disposed as recited in Claim 1. Applicant further argues that the liquid within fluid chamber 42 of Scheirer is not applied "on at least one inner surface of a shroud or on at least one surface of a heat spreading structure," wherein the shroud and heat spreading structure are disposed as recited in Claim 14. Finally, Applicant argues that Dos does not teach an acoustic damping gel disposed on an inner surface of a shroud and a surface of a heat spreading structure.
Examiner agrees that Scheirer and Dos do not disclose wherein the ultrasound transducer module is specifically disposed between the shroud and the heat spreading structure. However, newly cited Tavoletti discloses (Figs. 3-6) wherein the ultrasound transducer module (ultrasound transducer assembly 302) is disposed between the shroud (nosepiece 530) and the heat spreading structure (heat spreader members 430, 440) (see, e.g., Figs. 4-6, where the nosepiece 530 is shown to be positioned on the distal end of the ultrasound imaging probe 300, and where the heat spreader members 430, 440 are shown to be positioned more proximal compared to the locations of the nosepiece 530 and the ultrasound transducer assembly 302, and where the ultrasound transducer assembly 302 is shown to be positioned between the nosepiece 530 and the heat spreader members 430, 440 when assembled together).
Examiner further emphasizes that Scheirer does disclose a flowable acoustic damping material (within fluid chamber 42) disposed on at least one internal surface of the shroud (acoustic window 34) and/or at least one surface of the heat spreading structure (conductive layer 38) (see, e.g., Abstract, lines 2-5, where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and Para. [0014], lines 2-10, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the fluid chamber 42 is enclosed by the acoustic window end cap 34 and the conductive layer 38, and where the disclosed acoustic coupling fluid is silicone oil, and therefore, the disclosed acoustic coupling fluid is disposed on the internal surfaces of the acoustic window end cap 34 and the conductive layer 38 by which the fluid chamber 42 is enclosed).
Therefore, the combination of Scheirer and Tavoletti discloses each and every limitation of Claims 1 and 14, and the combination of Dos, Scheirer, and Tavoletti discloses each and every limitation of Claim 27, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793